Case 1:16-cv-25203-KMW Document 47 Entered on FLSD Docket 01/15/2019 Page 1 of 1

                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA



  EIGHTEEN SEVENTY LP, et al.                                    CASE NUMBER
                                                                   1:16−cv−25203−KMW
                         PLAINTIFF(S)

                               v.

  STUART KINNEAR ROBERTSON, et al.,

                                                                        DEFAULT BY CLERK F.R.Civ.P.55(a)

                       DEFENDANT(S).




                                                   Clerk's Default
        It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

  to the complaint filed herein within the time required by law.

  Default is hereby entered against defendant(s)

  Stuart Kinnear Robertson
  East Pacific Group Limited
  Crupe Foundation




  as of course, on the date January 15, 2019.
                                                               STEVEN M. LARIMORE
                                                               CLERK OF COURT

                                                               By /s/ Jeffrey Adams
                                                               Deputy Clerk

  cc: Judge Kathleen M. Williams
      Eighteen Seventy LP

                                                DEFAULT BY CLERK F.R.Civ.P.55(a)

  CV−37 (10/01)
